USCA11 Case: 18-10709   Date Filed: 10/21/2020   Page: 1 of 18



                                                       [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-10709
                        ________________________

                  D.C. Docket No. 5:16-cv-00654-WTH-PRL



CHARLES RIDDICK,

                                               Plaintiff - Appellant,

versus

UNITED STATES OF AMERICA, et al.,

                                               Defendants - Appellees,

BUREAU OF PRISON,
FCC Coleman USP 1, et al.,

                                               Defendants.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (October 21, 2020)
             USCA11 Case: 18-10709           Date Filed: 10/21/2020   Page: 2 of 18



Before MARTIN, ROSENBAUM, and TALLMAN,* Circuit Judges.

MARTIN, Circuit Judge:

        Charles Riddick is a federal prisoner who was formerly incarcerated at FCC

Coleman. This is his appeal, which challenges two orders of the District Court.

First, Riddick appeals the sua sponte dismissal of his Bivens1 claims against the

Warden, Associate Warden, and Health Services Administrator. He also appeals

the District Court’s order granting the government’s motion to dismiss his Federal

Tort Claims Act (“FTCA”) and deliberate indifference claims against the United

States and a member of the prison’s medical staff, Rolando Newland, respectively.

After careful consideration, and with the benefit of oral argument, we hold that the

District Court erred by dismissing Riddick’s complaint with prejudice.

                                    I.      BACKGROUND
       Riddick alleged that, on September 26, 2013, while he was housed in the

Special Housing Unit (“SHU”) of FCC Coleman, his right ankle began bleeding.

The SHU officer called for medical assistance, and Newland arrived and tried to

stop the bleeding. Newland made “multiple tries” to stop the bleeding with a

hyfrecator, 2 but all were unsuccessful. Newland then made sure Riddick was


       *
        Honorable Richard C. Tallman, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
       1
         Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91
S. Ct. 1999 (1971).
       2
           A hyfrecator is a tool used to cauterize wounds.

                                                  2
         USCA11 Case: 18-10709       Date Filed: 10/21/2020   Page: 3 of 18



transferred to an outside hospital for further treatment. Riddick was treated at

Leesburg Regional Medical Center and returned to FCC Coleman the same day.

      At Leesburg, Riddick was treated by Dr. Larry Johnson. “[I]mmediately”

upon being seen, Johnson asked Riddick “who butchered your leg like this?” After

Riddick responded, Johnson told the corrections officer who transported Riddick

“to tell the Medical Department to do themselves a favor and keep that [hyfrecator]

out of” Newland’s hands, because “[h]e has no business using it.” Johnson then

diagnosed Riddick with a third degree burn on his right heel, and placed stitches to

stop the bleeding on his ankle.

      Upon returning to the prison, Riddick’s transporting officer informed the

FCC’s Medical Department that Riddick “was instructed to keep [his] leg elevated

as much as possible and NOT apply bandaids or ointments.” In the months that

followed, Riddick filed grievances for his suffering “continuing pain” from injuries

inflicted by FCC Coleman’s Medical Department for “improper treatment and

medical care of receiving a 3rd degree burn.” He received a response dismissing

his grievances on the grounds that he had been evaluated and his “wound was

subsequently cultured, cleansed and dressed.” But Riddick points out that this

treatment was “in direct contravention” of Johnson’s instructions. On appeal, he

characterizes his allegations as detailing “the many attempts made to report the

poor medical treatment after he was burned,” which evidence a “larger, more


                                          3
            USCA11 Case: 18-10709           Date Filed: 10/21/2020   Page: 4 of 18



systematic problem within the prison and medical department.” See Br. of

Appellant at 34–35.

      Riddick, proceeding pro se,3 filed suit on November 7, 2016, bringing three

claims against several defendants. He claimed the government, the Federal Bureau

of Prisons (“BOP”), Warden Tamyra Jarvis, Associate Warden G. Miller, Health

Service Administrator C. Donta, and Newland were all liable under the FTCA for

their inaction and their “negligent, wrongful acts” in failing to enforce policies and

procedures that would have ensured Riddick received “adequate proper medical

treatment and attention by [a] competent medical physician.” Riddick also brought

two Bivens claims. First, he claimed that Jarvis, Miller, and Donta (the

“Supervisory Defendants”) were liable for their subordinates’ actions “by their

indirect participation and/or failure to act” in allowing Newland to use the

hyfrecator. Second, Riddick claimed that Newland’s treatment resulted in a third

degree burn to his right ankle, a permanent limp, and the need for present and

future use of a cane, in violation of the Eighth Amendment. He seeks $250,000 in

damages for each of his claims.

      The District Court screened Riddick’s complaint for frivolous claims under

the Prison Litigation Reform Act of 1995 (“PLRA”). See 28 U.S.C. § 1915A(a).

As a result, the District Court sua sponte dismissed Riddick’s Bivens claim against

      3
          Riddick is represented by counsel in this appeal.

                                                 4
          USCA11 Case: 18-10709        Date Filed: 10/21/2020    Page: 5 of 18



the Supervisory Defendants. The District Court found that Riddick failed to state

this claim because he did not allege that the Supervisory Defendants “personally

participated in any wrongdoing or that there was a causal connection between any

of their actions and the alleged constitutional violations.”

      Instead of filing an answer to Riddick’s complaint, Defendants filed a

“Dispositive Motion to Dismiss” for lack of subject matter jurisdiction and for

failure to state a claim. First, they argued that Riddick failed to timely file his

administrative claim, which they say required “outright” dismissal of his FTCA

claims because the court therefore did not have subject matter jurisdiction.

Defendants said the BOP did not receive Riddick’s administrative claim until

November 3, 2015, which was five weeks after the limitations period ended. They

also argued Riddick was not entitled to equitable tolling of his administrative

claim. Second, Defendants argued that Riddick failed to state a claim against

Newland for deliberate indifference because he alleged “nothing more than a

simple negligence claim.”

      The District Court granted the motion to dismiss, finding that Riddick’s

FTCA claim was untimely and that he failed to state a Bivens claim against

Newland. Riddick timely appealed.




                                           5
         USCA11 Case: 18-10709        Date Filed: 10/21/2020   Page: 6 of 18



                        II.    STANDARD OF REVIEW

      We review de novo the District Court’s grant of a motion to dismiss under

Rule 12(b)(6) for failure to state a claim. Hunt v. Aimco Props., L.P., 814 F.3d
1213, 1221 (11th Cir. 2016). We accept the allegations in the complaint as true

and construe them in the light most favorable to the plaintiff. Id. To state a claim,

a complaint must include “enough facts to state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974

(2007). A complaint is facially plausible when there is sufficient factual content to

allow “the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949

(2009). The plaintiff’s allegations must amount to “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555, 127 S. Ct. at 1964–65.

                               III.   DISCUSSION
      Riddick makes four arguments on appeal. First, he says the District Court

erred by failing to apply the prison-mailbox rule to his FTCA claim. As a result,

he argues that we should remand to the District Court to determine if Riddick is

entitled to equitable tolling. Second, he says he has alleged sufficient facts to show

that Newland was deliberately indifferent. Third, he argues that he properly

asserted two theories of liability against the Supervisory Defendants. Finally,


                                          6
         USCA11 Case: 18-10709       Date Filed: 10/21/2020   Page: 7 of 18



Riddick argues that the District Court erred by dismissing his complaint with

prejudice and without giving him leave to amend.

A. THE ISSUE OF WHETHER THE DISTRICT COURT ERRED BY FAILING
   TO APPLY THE PRISON-MAILBOX RULE IS NOT PROPERLY BEFORE
   US.

      “The FTCA is a specific, congressional exception” to the government’s

sovereign immunity for tort claims. Turner ex rel. Turner v. United States, 514
F.3d 1194, 1200 (11th Cir. 2008) (quotation marks omitted). It allows the

government to “be sued by certain parties under certain circumstances for

particular tortious acts committed by employees of the government.” Id.

(quotation marks omitted). As is relevant here, FTCA claims are barred “unless

the claimant first files an administrative claim with the appropriate agency within

two years from the time the claim accrues.” Id. (alteration adopted) (quotation

marks omitted); see also 28 U.S.C. §§ 2675(a), 2401(b). An FTCA claim “shall be

deemed to have been presented when a Federal agency receives from a claimant

. . . an executed Standard Form 95.” 28 C.F.R. § 14.2(a).

      Riddick’s FTCA claim arose on September 26, 2013, the day Newland

treated him. Under the FTCA’s two-year limitations period, Riddick was required

to present his administrative claim to the BOP by September 26, 2015. He failed

to do so. Rather, the record shows that the BOP received his administrative filings

several weeks after the September 26 deadline, on November 3, 2015. Attached to


                                          7
           USCA11 Case: 18-10709             Date Filed: 10/21/2020         Page: 8 of 18



Riddick’s administrative claim was a memorandum from his counselor, dated

October 21, 2015, explaining that the prison had been under lockdown from

September 18, 2015 to October 8, 2015, and asking the BOP to “[p]lease accept

this memorandum of understanding and allow the inmate to proceed with his legal

issue.” On this record, the District Court found that Riddick’s FTCA claim was

not timely. The District Court acknowledged that Riddick was under prison

lockdown for twenty days and that his claim may be subject to equitable tolling.

Nevertheless, the court ruled that even with equitable tolling, Riddick’s claim

“would still be untimely.”

       We therefore must determine if Riddick’s FTCA claim is timely.

       1. The Prison-Mailbox Rule

       The parties’ primary dispute here is whether the District Court should have

applied the so-called prison-mailbox rule. 4 However, the parties first dispute the

standard of review that should be applied to this argument. The government

claims that Riddick failed to raise the prison-mailbox rule before the District Court

and therefore we must review it, if at all, for plain error.




       4
          This is a rule that measures filing deadlines for prisoners from the date the prisoner
delivers the document he intends to file to prison officials, as opposed to the date it arrives at its
destination for filing. See Daniels v. United States, 809 F.3d 588, 589 (11th Cir. 2015) (per
curiam).

                                                   8
         USCA11 Case: 18-10709        Date Filed: 10/21/2020    Page: 9 of 18



      Even if Riddick did not present his prison-mailbox rule argument to the

District Court, “[o]ur reluctance to consider waived legal arguments is merely a

rule of practice, . . . and is not absolute.” Ramirez v. Sec’y, U.S. Dep’t of Transp.,

686 F.3d 1239, 1250 (11th Cir. 2012) (quotation marks omitted). We may exercise

our discretion to decide the issue “if it involves a pure question of law, and refusal

to consider it would result in a miscarriage of justice.” Id. (quotation marks

omitted). Whether the prison-mailbox rule applies to administrative filings under

the FTCA is purely a legal question. See Garvey v. Vaughn, 993 F.2d 776, 779 &

n.10 (11th Cir. 1993) (deciding the application of the prison-mailbox rule to

plaintiff’s FTCA complaint and declining to address supplemental issues that “are

not purely questions of law”). However, because it is not clear from the record that

Riddick’s filing would have been timely if the prison-mailbox rule applied, we find

that a miscarriage of justice will not result in this case. Therefore, we are required

to hold that the District Court did not err in finding that Riddick’s FTCA claim, as

pled, was untimely.

B. THE DISTRICT COURT APPLIED THE WRONG STANDARD IN
   DISMISSING RIDDICK’S DELIBERATE INDIFFERENCE CLAIM.
      Riddick also challenges the District Court’s dismissal of his claim against

Newland. The District Court found that Riddick failed to allege Newland was

deliberately indifferent to Riddick’s serious medical needs in violation of the



                                           9
           USCA11 Case: 18-10709         Date Filed: 10/21/2020       Page: 10 of 18



Eighth Amendment. Riddick says, to the contrary, that he did allege facts

sufficient to show that Newland was deliberately indifferent.

       Deliberate indifference claims have both an objective and a subjective

component. Keohane v. Fla. Dep’t of Corr. Sec’y, 952 F.3d 1257, 1266 (11th Cir.

2020). The objective prong requires the prisoner to establish an objectively serious

medical need. Id. The parties agree that Riddick’s medical need was serious. 5

The subjective prong requires the prisoner to prove that prison officials “acted with

deliberate indifference to that need by showing (1) that they had subjective

knowledge of a risk of serious harm and (2) that they disregarded that risk (3) by

conduct that was more than mere negligence.” Id. (quotation marks omitted)

(alterations adopted). The District Court’s findings addressed the first and third

elements of the subjective prong. The District Court held that Riddick did not

allege Newland (1) “had any subjective intent to harm” him or (2) that Newland’s

“conduct was more than negligence.” The District Court erred on both findings.

       First, when the District Court required Riddick to allege that Newland

subjectively intended to harm him, it applied the wrong standard. The subjective

prong of the deliberate indifference analysis requires only “subjective knowledge

of a risk of serious harm”—not subjective intent to harm. See, e.g., Dang ex rel.



       5
        Neither do the parties dispute that Riddick properly alleged that Newland’s indifference
caused his injuries.

                                               10
         USCA11 Case: 18-10709        Date Filed: 10/21/2020    Page: 11 of 18



Dang v. Sheriff, Seminole Cnty., 871 F.3d 1272, 1280 (11th Cir. 2017). Thus it

was not incumbent upon Riddick to show that Newland acted (or failed to act)

hoping (or believing) that harm would actually come to Riddick. “[I]t is enough

that the official acted or failed to act despite his knowledge of a substantial risk of

serious harm.” Farmer v. Brennan, 511 U.S. 825, 842, 114 S. Ct. 1970, 1981

(1994). We do not understand even the government to dispute that Riddick alleged

Newland had subjective knowledge of the risk of harm. For example, the

government points to Riddick’s allegations that Newland first tried to stop the

bleeding by cauterizing the wound, see Br. of Appellee at 29–30, thereby

indicating Newland knew the risk Riddick faced if the bleeding continued.

      Riddick also properly alleged that Newland had subjective knowledge of the

risk that Newland would burn Riddick with the hyfrecator. The government says

Riddick incorrectly “frames the ‘risk of serious harm’ as his bleeding ankle,” when

Riddick needed to, but did not, allege that Newland was subjectively aware of “the

risk that the hyfrecator would burn” Riddick. However, a candid assessment of

Riddick’s pleadings causes us to reject this assertion. The hyfrecator cauterizes

wounds. Riddick alleged that Newland used the hyfrecator “to burn [the] wound

closed to stop the bleeding.” Newland’s subjective knowledge of the risk the

hyfrecator would burn Riddick is implicit in this allegation. The government

seems to want to draw an arbitrary line between a burn to cauterize a wound and a


                                           11
         USCA11 Case: 18-10709        Date Filed: 10/21/2020   Page: 12 of 18



burn made with the intent to harm. But again, a subjective intent to harm is not

what is required to state a deliberate indifference claim.

      Second, in holding that Riddick failed to allege conduct more culpable than

negligence, the District Court ruling mistakenly turned on Riddick’s allegations

that Newland failed “to act with reasonable care” and committed “medical

malpractice.” The Supreme Court has recognized that the Federal Rules of Civil

Procedure “do not countenance dismissal of a complaint for [an] imperfect

statement of the legal theory supporting the claim asserted.” Johnson v. City of

Shelby, 574 U.S. 10, 11, 135 S. Ct. 346, 346–47 (2014) (per curiam) (holding that

plaintiffs were not required to invoke § 1983 in order to state a claim). Riddick’s

complaint clearly alleged both “medical malpractice” and “cruel and unusual

punishment,” so it was error to credit one allegation at the exclusion of another,

particularly given that Riddick was proceeding without counsel. See Tannenbaum

v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam) (“Pro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed.”).

      On appeal, the parties dispute whether Riddick’s complaint sufficiently

alleged Newland’s disregard of a serious risk and whether his conduct was more




                                          12
           USCA11 Case: 18-10709           Date Filed: 10/21/2020        Page: 13 of 18



than mere negligence. 6 Because of the errors we have discussed, the District Court

did not analyze these elements of the subjective prong in its order dismissing

Riddick’s complaint. Because, as described below, Riddick is entitled to amend

his complaint, we think it best to allow the District Court to address the parties’

arguments on these elements in the first instance. If the court finds that Riddick’s

complaint states a claim of deliberate indifference, it shall also determine whether

Riddick’s Eighth Amendment rights were clearly established. See generally St.

George v. Pinellas Cnty., 285 F.3d 1334, 1337 (11th Cir. 2002) (explaining how

qualified immunity applies when raised on a motion to dismiss).

C. THE DISTRICT COURT ERRED BY DISMISSING RIDDICK’S
   COMPLAINT WITH PREJUDICE.

       The District Court also erred by dismissing Riddick’s complaint with

prejudice. “A district court’s discretion to deny leave to amend a complaint is

severely restricted by Fed. R. Civ. P. 15, which stresses that courts should freely

give leave to amend when justice so requires.” Woldeab v. DeKalb Cnty. Bd. of

Educ., 885 F.3d 1289, 1291 (11th Cir. 2018) (quotation marks omitted).


       6
         As this Court recently discussed in Patel v. Lanier County, 969 F.3d 1173 (11th Cir.
2020), our precedent has said both that a deliberate indifference claim “requires proof of more
than gross negligence,” and “more than mere negligence.” Id. at 1188 n.10. Patel opined,
however, that “[t]hese competing articulations—‘gross’ vs. ‘mere’ negligence—may well
represent a distinction without a difference because . . . the Supreme Court itself has likened the
deliberate-indifference standard to ‘subjective recklessness as used in the criminal law.’” Id.
(quoting Farmer, 511 U.S. at 839–40, 114 S. Ct. at 1980). As a result, “no matter how serious
the negligence, conduct that can’t fairly be characterized as reckless won’t meet the Supreme
Court’s standard.” Id.

                                                 13
         USCA11 Case: 18-10709       Date Filed: 10/21/2020    Page: 14 of 18



Generally, a plaintiff proceeding pro se must receive at least one opportunity to

amend the complaint if he or she might be able to state a claim by doing so. Id.;

see also Silberman v. Miami Dade Transit, 927 F.3d 1123, 1132–33 (11th Cir.

2019) (noting that in some situations, further leniency—or “an extra dose of

grace”—may be warranted “in recognition of the difficulty in proceeding pro se”).

      Any deficiencies in Riddick’s complaint—on all three of his claims—“might

be curable.” Woldeab, 885 F.3d at 1291. First, as to his FTCA claim, although

Riddick was not required to make any allegations about equitable tolling in his

complaint, see Villarreal v. R.J. Reynolds Tobacco Co., 839 F.3d 958, 971 (11th

Cir. 2016) (en banc), his counsel suggests that he could certainly do so. Therefore,

it cannot be said that any attempt to amend would necessarily be futile with respect

to Riddick’s FTCA claim.

      Second, the District Court made no finding that it would be futile for

Riddick to replead his factual allegations related to his deliberate indifference

claim against Newland. See Woldeab, 885 F.3d at 1291. And on this claim as

well, Riddick’s affidavit indicates that he could provide a “more carefully drafted

complaint, which includes more specific allegations” against Newland. Id. at

1292. These more specific facts include that Newland “tried for at least an hour”

to cauterize Riddick’s wound. And these facts could help support the theory

Riddick’s counsel states on appeal: that Newland was unqualified to perform that


                                          14
           USCA11 Case: 18-10709          Date Filed: 10/21/2020       Page: 15 of 18



treatment because, as Riddick alleged in his complaint, the hyfrecator “did not stop

the bleeding of the right ankle after making multiple tries.” See Waldrop v. Evans,

871 F.2d 1030, 1035 (11th Cir. 1989) (reaffirming “that grossly incompetent

medical care or choice of an easier but less efficacious course of treatment can

constitute deliberate indifference”); see also Edmo v. Corizon, Inc., 935 F.3d 757,

793–94 (9th Cir. 2019) (holding that continued ineffective treatment plan “stopped

short of what was medically necessary”); Cesal v. Moats, 851 F.3d 714, 723 (7th

Cir. 2017) (“Continuing an ineffective treatment plan also may evidence deliberate

indifference.”).

       Third, despite the District Court’s holding that Riddick failed to state a

Bivens claim against the Supervisory Defendants,7 he should be entitled to amend

that claim as well. The government claims that Riddick has not properly appealed

his supervisory liability claim because it relates to claims against defendants who

were dismissed before they were served in the District Court “in an order that

Riddick did not appeal.” This question is jurisdictional. See Hill v. BellSouth

Telecomms., Inc., 364 F.3d 1308, 1313 (11th Cir. 2004). The government

suggests that Riddick’s appeal of his supervisory liability claim is improper under



       7
         Based on the pleadings before the District Court we cannot disagree with its ruling that
Riddick failed to state a Bivens claim against the Supervisory Defendants. However, in light of
Riddick’s right to amend his pleading, we decline to analyze the arguments presented by the
parties here, based on the claim as originally presented.

                                               15
         USCA11 Case: 18-10709       Date Filed: 10/21/2020   Page: 16 of 18



the Federal Rules of Appellate Procedure because (1) he should have specifically

referenced the sua sponte dismissal in his notice of appeal; (2) the Supervisory

Defendants were not served in District Court; and (3) the Supervisory Defendants

are not parties to this appeal.

      A panel of this Court recently resolved an intracircuit conflict over the scope

of our jurisdiction when a notice of appeal designates only the District Court’s

final order disposing of an action. Auto. Alignment & Body Serv., Inc. v. State

Farm Mut. Auto. Ins. Co., 953 F.3d 707, 725 (11th Cir. 2020). Following our

earliest precedent, see Barfield v. Brierton, 883 F.2d 923, 930 (11th Cir. 1989),

Automotive Alignment explained that “when a notice of appeal designates the

final, appealable order—and does not identify specific parts of that order for

appeal—we have jurisdiction to review that order and any earlier interlocutory

orders that produced the judgment.” 953 F.3d at 724–25. That rule describes the

procedural history of this case. Riddick filed his notice of appeal from the

“decision in this case 2-1-2018”—that is, the District Court’s final, appealable

order dismissing his complaint with prejudice. He did not limit the scope of this

appeal by “identify[ing] specific parts of that order.” Id. at 725. Because the

District Court’s sua sponte dismissal order was not a final order “end[ing] the

litigation on the merits and leav[ing] nothing for the court to do but execute the

judgment,” Love v. Wal-Mart Stores, Inc., 865 F.3d 1322, 1324–25 (11th Cir.


                                          16
         USCA11 Case: 18-10709        Date Filed: 10/21/2020    Page: 17 of 18



2017), “review of the final judgment opens for consideration” the prior sua sponte

dismissal order, Barfield, 883 F.2d at 931. Therefore, we need not determine

whether Riddick is entitled to a liberal interpretation of his notice of appeal for this

Court to have jurisdiction over his supervisory liability claim. See Auto.

Alignment, 953 F.3d at 724–25; Barfield, 883 F.2d at 930–31.

      Satisfied of our jurisdiction, we briefly address why he is entitled to amend.

Even though this claim was dismissed at the PLRA screening stage, this Court has

held that the PLRA does not allow a district court to sua sponte dismiss a

complaint without allowing leave to amend “when required by Fed. R. Civ. P. 15.”

Brown v. Johnson, 387 F.3d 1344, 1348 (11th Cir. 2004). The District Court

dismissed the Supervisory Defendants because Riddick failed to state a claim

against them in their supervisory capacity. Again here, the court did not hold that

amendment of this claim would be futile. Because Rule 15 “stresses that courts

should freely give leave to amend when justice so requires,” and none of the

exceptions to that rule apply here, we direct the District Court to allow Riddick to

amend his complaint as to this claim as well. See Woldeab, 885 F.3d at 1291

(quotation marks omitted).

                               IV.    CONCLUSION

      We REVERSE the District Court’s order dismissing Riddick’s complaint

with prejudice. We REMAND Riddick’s case to the District Court with


                                           17
         USCA11 Case: 18-10709      Date Filed: 10/21/2020   Page: 18 of 18



instructions to allow Riddick to amend his complaint as to all three claims—the

FTCA claim, the deliberate indifference claim against Newland, and the claim

against the Supervisory Defendants. We express no opinion on the merits or the

timeliness of Riddick’s three claims.




                                        18